IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

MONTEZ DIBRE WILLIS,                NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D13-1325

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed February 10, 2015.

An appeal from the Circuit Court for Leon County.
James C. Hankinson, Judge.

Robert A. Morris of The Law Offices of Robert A. Morris, LLC, Tallahassee, for
Appellant.

Pamela Jo Bondi, Attorney General, and Jennifer Moore, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., CLARK, and MARSTILLER, JJ., CONCUR.